 
AMERICAN ETHANOL, LLC
 
WILLIAM MAENDER EXECUTIVE EMPLOYMENT AGREEMENT


This Agreement is made by and between American Ethanol, LLC, a California
limited liability corporation (the “Company”), and William Maender (“Executive”)
to be effective as of January 12, 2006 (the “Effective Date”).
 
1.  Duties and Scope of Employment.
 
(a)  Position; Employment Commencement Date; Duties. Executive’s employment with
the Company pursuant to this Agreement is effective as of January 12, 2006 (the
“Employment Commencement Date”). On and after the Employment Commencement Date,
the Company shall employ the Executive as the Chief Financial Officer of the
Company reporting to the Board of Directors of the Company (the “Board”).
 During the Employment Term (as defined in section 2 herein), Executive shall
render such business and professional services in the performance of his duties
as are consistent with Executive’s position within the Company, and as shall
reasonably be assigned to him by the Board.
 
(b)  Obligations. During the Employment Term, Executive shall devote his full
business efforts and time to the Company. Executive agrees, during the
Employment Term, not to actively engage in any other employment, occupation or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board; provided, however, that Executive may serve in any
capacity with any civic, educational or charitable organization, or as a member
of corporate boards of directors or committees thereof.
 
2.  Employment Term. It is intended that the employment arrangement contemplated
by this Agreement shall continue until the third anniversary of the Effective
Date (such three year period being referred to herein as the “Employment Term”).
Notwithstanding the foregoing, the parties agree that neither this Agreement nor
any provision herein is intended to guarantee the continuation of Executive’s
employment for the duration of the Employment Term. In the event that
Executive’s employment with the Company terminates prior to the expiration of
the Employment Term for any reason, the parties agree that Executive shall be
entitled to receive only those benefits that are expressly provided by this
Agreement in such circumstances. 
 
3.  Employee Benefits. During the Employment Term, Executive shall be eligible
to participate in the employee and fringe benefit plans maintained by the
Company that are applicable to other senior management to the full extent
provided for under those plans for the position held by the Executive.
 
4.  Vacation. During the Employment Term, Executive shall have three weeks of
paid vacation per year. The Company’s vacation policy may be revised from time
to time by action of the Board of Directors. In the event of termination, any
unused vacation weeks shall be paid as salary continuation.
 
 
1

--------------------------------------------------------------------------------

 
 
5.  Expenses. While Executive is employed during the Employment Term, the
Company will reimburse Executive for reasonable travel, entertainment or other
expenses incurred by Executive in the furtherance of or in connection with the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.
 
6.  Compensation.
 
(a)  Base Salary. While employed by the Company, the Company shall pay the
Executive as compensation for his services a base salary at the annualized rate
of One Hundred Eighty Thousand ($180,000) per year (the “Base Salary”). Such
salary shall be paid periodically in accordance with normal Company payroll
practices and subject to required withholding.
 
(b)  Bonus. Executive shall be entitled to receive, within 90 days after the end
of each year, an annual bonus (the “Bonus”) of up to $50,000 based upon
Executive’s performance and the Company’s attainment of objectives established
by the Compensation Committee of the Board. Except as permitted under Section 7,
Executive must be employed by the Company during the entire applicable bonus
period for the payment of the Bonus. With respect to any subjective milestones,
the determination of whether Executive has attained the mutually agreed upon
milestones for the Bonus shall be reasonably determined by the Compensation
Committee.
 
(c)  Unit Repurchase. The Company hereby acknowledges that Executive purchased
200,000 units of the Company on January 12, 2006 at a purchase price of $0.01
per unit (the “Units”). As of January 12, 2006, the Company and Executive have
entered into a Restricted Unit Purchase Agreement (the “Repurchase Agreement”)
pursuant to which the Company will have the right, in the event of the
termination of the Executive’s employment with the Company, to repurchase the
Units at a purchase price of $0.01 per Unit on the terms and conditions set
forth in the Repurchase Agreement.
 
(d)  Severance.
 
(i)  Involuntary Termination Other Than for Cause; Constructive Termination
Prior to Change of Control. If, prior to a Change of Control, Executive’s
employment with the Company is Constructively Terminated or involuntarily
terminated by the Company other than for Cause (as defined below), Executive’s
death, or Executive’s Total Disability, then, subject to Executive executing and
not revoking a standard form of mutual release of claims with the Company,
Executive shall be entitled to receive continuing payments of severance pay
(less applicable withholding taxes) at the rate equal to Executive’s Base Salary
rate, as then in effect, for a period of 6 months from the date of such
termination in accordance with the Company’s normal payroll practices. In
addition to the severance benefits set forth in subsection (i) and (ii) above,
Executive shall receive at the Company’s expense 100% of Company-paid health,
dental and vision insurance benefits at the same level of coverage as was
provided to Executive immediately prior to the termination of Executive’s
employment with the Company (“Company-Paid Coverage”). If such coverage included
Executive’s dependents immediately prior to Executive’s termination, such
dependents shall also be covered at the Company’s expense. Company-Paid Coverage
shall continue until the earlier of (i) 6 months following the date of the
termination of Executive’s employment (the “Benefits Termination Date”), or (ii)
the date upon which Executive, or if such coverage includes Executive’s
dependents, Executive and Executive’s dependents, become covered under another
employer’s group health, dental and vision insurance benefit plans. In addition
to the severance benefits set forth above, the Company’s right to repurchase the
Units pursuant to the Repurchase Agreement shall lapse.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  Involuntary Termination Other Than for Cause; Constructive Termination On
or Following Change of Control. If, on or following a Change of Control,
Executive’s employment with the Company is Constructively Terminated or
involuntarily terminated by the Company other than for Cause, Executive’s death,
or Executive’s Total Disability, then, subject to Executive executing and not
revoking a standard form of mutual release of claims with the Company, the
Company shall forgo its rights under the Repurchase Agreement.
 
(1)   
 
(iii)  Cause Definition. For the purposes of this Agreement, “Cause” means (1) 
Executive’s material, willful and continuing breach of his obligations to the
Company set forth in the employment agreement after thirty (30) days written
notice from the Company specifying the nature of Executive’s breach and
demanding that such breach be remedied (unless such breach by its nature cannot
be cured, in which case notice and an opportunity to cure shall not be
required); (2) Executive’s conviction of a felony that is injurious to the
Company or its business; or (3) act or acts of dishonesty by Executive that are
injurious to the Company or its business.
 
(iv)  Constructive Termination Definition. For the purposes of this Agreement,
“Constructive Termination” means, without Executive’s written consent, (i) a
material reduction in Executive’s salary or benefits; provided, however, that a
reduction in Executive’s salary or benefits will not constitute a Constructive
Termination if it is part of and proportional to an Executive team reduction in
salary or benefits, (ii) a material diminution of Executive’s officer title,
duties, authority or responsibilities as in effect immediately prior to such
diminution.
 
(v)  Change of Control Definition. For the purposes of this Agreement, “Change
of Control” means, in one or a series of transactions: (1) any reorganization,
merger or other transaction in which the unitholders of the Company immediately
prior to such transaction own less than fifty percent (50%) of the voting power
of the surviving or continuing entity or the entity controlling the surviving or
continuing entity; (2) a sale of all or substantially all of the assets of the
Company; (3) a change in the majority of the Board not approved by at least
two-thirds of the Company’s directors in office prior to such change; or (4) the
adoption of any plan of liquidation providing for the distribution of all or
substantially all of the Company’s assets. Notwithstanding the foregoing, an
equity transaction the primary purpose of which is capital raising shall not
constitute a Change of Control for purposes of this Agreement.
 
(vi)  Total Disability Definition. For the purposes of this Agreement, “Total
Disability” shall mean Executive’s mental or physical impairment which has or is
likely to prevent Executive from performing the responsibilities and duties of
his position for three (3) months or more in the aggregate during any six (6)
month period. Any question as to the existence or extent of Executive’s
disability upon which the Executive and the Company cannot agree shall be
resolved by a qualified independent physician who is an acknowledged expert in
the area of the mental or physical impairment, selected in good faith by the
Board and Executive (or his personal administrator).
 
 
3

--------------------------------------------------------------------------------

 
 
(vii)  No Mitigation. Except as specifically provided herein, the Executive
shall not be required to mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that the Executive may receive from any other source.
 
(viii)  Voluntary Termination other than pursuant to a Constructive Termination;
Involuntary Termination for Cause. If, during the Employment Term, the
Executive's employment is terminated by the Company for Cause, or by Executive
for any reason, other than death, Total Disability or pursuant to a Constructive
Termination, then the Company shall have the right to repurchase the Units as
set forth in the Repurchase Agreement and all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned).
 
(ix)  Involuntary Termination on Death. If, during the Employment Term, the
Executive's employment is terminated by the Company as a result of Executive’s
death, then the Company’s rights under the Repurchase Agreement shall terminate
as to 50% of the Units repurchasable at the time of Executive’s death.
 
7.  Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company. Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.
 
8.  Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (i) delivered
personally or by facsimile, (ii) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (iii) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:


If to the Company:
American Ethanol, LLC
 
Attn: Eric McAfee, Chairman
 
10600 N. De Anza Blvd., Suite 250
 
Cupertino, CA 95014
 
Fax: (408) 904-7536
   
If to Executive:
William Maender
 
501 S. Heilbron Dr.
 
Media, PA 19063
 
Fax:
    or at the last residential address known by the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
9.  Proprietary Information Agreement. Executive agrees to enter into the
Company’s standard Employment, Confidential Information and Invention Assignment
Agreement (the “Proprietary Information Agreement”) upon commencing employment
hereunder.
 
10.  Entire Agreement. This Agreement, the option agreement, the Repurchase
Agreement (if applicable), the employee benefit plans referred to in Section 3
and the Proprietary Information Agreement represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company.
 
11.  No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Board (or in the event that Executive is Chairman, then a duly authorized
representative of the majority of the members of the Board).
 
12.  Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.
 
13.  Governing Law. This Agreement shall be governed by the laws of the State of
California without reference to rules relating to conflict of law.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of January
12, 2006:
 
AMERICAN ETHANOL, LLC
   
/s/ Eric McAfee
Eric McAfee
Chairman/CEO
   
EXECUTIVE
   
/s/ William Maender
William Maender

 
 
6

--------------------------------------------------------------------------------

 